                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TREONDOUS ROBINSON, #B-41303,                    )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )          Case No. 19ícv–00069íNJR
                                                  )
 KEVIN KINK,                                      )
 JOHN R. BALDWIN,                                 )
 SHERRY BENTON,                                   )
 and FELIX RODRIGUEZ,                             )
                                                  )
                Defendants.                       )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court for review of Plaintiff Treondous Robinson’s First

Amended Complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff complains of unconstitutional

conditions of confinement resulting in a spider bite at Lawrence Correctional Center (“Lawrence”).

(Doc. 6, pp. 1-52). He seeks money damages and injunctive relief that includes a transfer to Dixon

Correctional Center (“Dixon”), a job assignment of his choice, and a single cell for the duration of

his confinement. (Id. at p. 18).

         The First Amended Complaint is subject to preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious, meritless,

or asks for money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint

are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009).



                                                 1
                                     First Amended Complaint

        Plaintiff makes the following allegations in the First Amended Complaint (Doc. 6, pp. 10-

52): Due to frequent power outages at Lawrence in June 2018, inmates were exposed to excessive

heat and humidity, a lack of running water, and pest infestations in their cells. (Id. at pp. 10-11).

Prison officials disregarded Plaintiff’s complaints that these conditions triggered his asthma and

necessitated insect treatments in each cell. (Id. at pp. 20-22). In July 2018, he received a spider

bite that developed into a “baseball-size” infection on his forearm. (Id. at p. 23). The institutional

physician drained the infection without applying any numbing agent. (Id. at pp. 11-17). Plaintiff

was not given a tetanus shot. 1 Fear of another spider bite caused him to lose sleep. Doctor

Rodriguez, the prison psychiatrist, responded to his complaints of sleep loss by prescribing an

ever-changing cocktail of psychotropic medications2 that proved to be ineffective and harmful. In

addition to sleep loss, Plaintiff suffered from medication side effects that included hallucinations,

paranoia, restlessness, headaches, slow speech, and “lazy” mannerisms. (Id.). John Baldwin

(Illinois Department of Corrections Director), Sherry Benton (administrative review board chair),

Kevin Kink (Lawrence’s warden), and Dr. Rodriguez disregarded his complaints and prevented

him from exhausting his administrative remedies before filing suit. (Id.).

        Based on the allegations in the First Amended Complaint, the Court finds it convenient to

re-characterize the claims at issue in this pro se action as follows:

        Count 1:        Eighth Amendment claim against Defendants for subjecting
                        Plaintiff to unconstitutional conditions of confinement at Lawrence
                        that included frequent power outages, excessive heat and humidity,



1
  Doctors sometimes recommend a tetanus booster shot for patients who have experienced spider bites. See
https://www.mayoclinic.org/diseases-conditions/spider-bites/diagnosis-treatment/drc-20352377 (site last
visited June 20, 2019).
2
  Plaintiff was prescribed the following medications for an unspecified anxiety disorder: Zoloft (25 mg -
100 mg), Remeron (7.5 mg), Prozac (20 mg), QHS, Zyprexa (5 mg), and Celexa (10 mg). (Id. at p. 14).
                                                   2
                          a lack of running water, and a bug/spider infestation beginning in
                          June 2018.

          Count 2:        Eighth Amendment deliberate indifference to medical needs claim
                          against Defendants for failing to adequately treat the spider bite that
                          occurred in July 2018.

          Count 3:        Eighth Amendment deliberate indifference claim against
                          Defendants for failing to ensure adequate mental health treatment
                          for emotional distress caused by Plaintiff’s spider bite.

          Count 4:        First and/or Fourteenth Amendment claim against Defendants for
                          mishandling Plaintiff’s grievances and interfering with his
                          exhaustion of administrative remedies.

Any other claim that is mentioned in the First Amended Complaint but not addressed in this

Order is considered dismissed without prejudice as inadequately pled under Twombly. 3

                                         Preliminary Dismissals

          The First Amended Complaint (Doc. 6) refers to numerous individuals who are not named

as defendants in this action, including the counselor (p. 8), grievance officer (p. 8), Kittle (pp. 13,

21-21, 23-30), Blake (pp. 13, 22), Basnett (p. 15), institutional physician (p. 16), and Livingston

(p. 30). The Court will not treat them as defendants in this action, absent any indication in the case

caption or list of defendants that they are intended as such. See FED. R. CIV. P. 10(a) (noting that

the title of the complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-

52 (7th Cir. 2005) (a defendant must be “specif[ied] in the caption” to be properly considered a

party). All claims against these individuals should be considered dismissed without prejudice.

                                             Counts 1 and 2

          An Eighth Amendment claim arises against prison officials who respond with deliberate

indifference to conditions of confinement that deny inmates “the minimal civilized measure of




3
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                     3
life’s necessities,” including adequate shelter and medical care. Farmer v. Brennan, 511 U.S. 825,

834 (1994). Counts 1 and 2 arise from objectively serious conditions, including deprivations of

basic human necessities causing serious medical issues for Plaintiff. Both claims will receive

further review against those defendants who deliberately disregarded 4 Plaintiff’s verbal and/or

written complaints about the conditions, including Warden Kink, ARB Chair Benton, and IDOC

Director Baldwin. (Doc. 6, pp. 10-17, 20-22, 27-28, 31-34). Counts 1 and 2 shall be dismissed

without prejudice against Dr. Rodriguez because the prison psychiatrist was not named in

connection with either claim.

                                                  Count 3

        Count 3 will receive further review against all of the defendants, who Plaintiff blames for

ignoring his complaints about Dr. Rodriguez’s treatment of his sleep loss and distress with

numerous ineffective and even harmful medications. See Johnson v. Doughty, 433 F.3d 1001, 1013

(7th Cir. 2006) (“medical personnel cannot simply resort to an easier course of treatment that they

know is ineffective”); Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015) (deliberate indifference

claim against non-medical supervisory official may arise where he or she knows of and facilitates,

condones, approves or ignores unconstitutional conduct); Vance v. Peters, 97 F.3d 987, 992-93

(7th Cir. 1996) (inmate’s correspondence to prison administrator may establish Section 1983

liability where it provides knowledge of constitutional deprivation).




4
  To state a claim under the Eighth Amendment, Plaintiff must describe a sufficiently serious condition (an
objective standard) and establish that each defendant responded with deliberate indifference (a subjective
standard). Although Plaintiff characterizes the defendants’ conduct as “culpable negligence,” the Court
must construe the allegations of a pro se plaintiff liberally at this stage and, when doing so, finds that the
allegations support claims of deliberate indifference against the defendants.
                                                      4
                                               Count 4

       Count 4 was dismissed with prejudice in the Order Dismissing Complaint (Doc. 5). Despite

Plaintiff’s attempt to revive it, the claim remains dismissed with prejudice.

                                          Injunctive Relief

       Plaintiff’s request for injunctive relief shall be treated as a request for relief at the close of

the case. If interim relief becomes necessary, Plaintiff may file a motion for a temporary restraining

order and/or preliminary injunction pursuant to Federal Rule of Civil Procedure 65.

                                             Disposition

       IT IS ORDERED that the First Amended Complaint (Doc. 6) survives preliminary review

under 28 U.S.C. § 1915A, as follows: COUNTS 1 and 2 will proceed against Defendants

BALDWIN, BENTON, and KINK, and COUNT 3 will proceed against Defendants BALDWIN,

BENTON, KINK, and RODRIGUEZ. However, COUNTS 1 and 2 are DISMISSED without

prejudice against Defendant RODRIGUEZ, and COUNT 4 is DISMISSED with prejudice

against all defendants for failure to state a claim upon which relief may be granted.

       With respect to COUNTS 1, 2, and 3, the Clerk of Court shall prepare for Defendants

BALDWIN, BENTON, KINK, and RODRIGUEZ: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the First Amended Complaint, and this Memorandum

and Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date

the forms were sent, the Clerk shall take appropriate steps to effect formal service on Defendant,

and the Court will require Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer
                                                   5
shall furnish the Clerk with Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

        Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured shall be paid to the Clerk of the Court, who shall pay therefrom

all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).



                                                  6
       IT IS SO ORDERED.

       DATED: June 21, 2019


                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge


                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
